Title: From Benjamin Franklin to William Strahan, 29 April 1749
From: Franklin, Benjamin
To: Strahan, William


Sir
Philada. April 29. 1749
I suppose Mr. Hall will acquaint you that I have settled with him for those Things you sent me that were charg’d in his Invoice. Enclos’d are the following Bills, viz.


Richard Graham’s
£22.
   0.
   0


James M’Nab’s
   3.
   10.
   0


Hammond & Co’s
   2.
   13.
   7


Do
   8.
   8.
   0


Do
   9.
   0.
   0



   £45.
   11.
   7


which with my Son’s Wages, and a Remittance I order’d you from the W. Indies, and suppose may be in your Hands before this Time, will I imagine near ballance our Accounts.
In a former Letter I promis’d to write you largely about your Affair with Mr. Read, and the Measures taken to recover your Money. Before I received your Power of Attorney and Account, there was a Misunderstanding between us, occasion’d by his endeavouring to get a small Office from me (Clerk to the Assembly) which I took the more amiss, as we had always been good Friends and the Office could not have been of much Service to him, the Salary being small; but valuable to me; as a Means of securing the Publick Business to our Printing House. So as we were not on Speaking Terms when your Account came to hand and the Influence I had over him as a Friend was become little or nothing, it was some Time before I mention’d it to him. But at length the Ice was broke in the following Manner. I have a Friend in the Country that assisted me when I first set up, whose Affairs have lately been in some Disorder (occasion’d chiefly by his too great Good Nature) his Creditors coming at the same time in a Croud upon him. I had made up with several of them for him, but Mr. Read being employ’d in one small Case (a Debt of £12 only) early on, (by some Contrivance in the Law which I dont understand) a private Action against him, by summoning him in this County when he lives in another, and obtain’d a Judgment against him without his or my knowing anything of the matter; and then came to me, knowing I had a great Affection for Mr. Grace, and in a very insulting Manner ask’d, “What shall I do with your Friend Grace? I have got Judgment against him, and must take out Execution if the Debt is not immediately satisfy’d. &c.” Upon enquiring into the Matter, and understanding how it had been carry’d on, I grew a little warm, blam’d his Practice as irregular and unfair, and his Conduct towards Mr. Grace, to whom his Father and Family had been much oblig’d, as ungrateful; and said, that since he look’d on me as Mr. Grace’s Friend, he should have told me of the Action before he commenc’d it, that I might have prevented it, and sav’d the Charges arising on it; and his not doing so could be only from a View to the small Fees it produc’d him, in carrying it thro’ all the Courts, &c. He justify’d his Practice, and said it was legal and frequent; deny’d that his Father or Family were under any Obligation to Mr. Grace; alledg’d that Grace had us’d him ill in employing another Lawyer in some of his own Actions, when at the same Time he owed him near Five Pounds; and added haughtily that he was determin’d to sue Grace on his own Account, if not speedily paid; and so saying left me very abruptly. I thought this a good Opportunity of introducing your Affair, imagining that a Consciousness of his ill Behaviour to me and my Friend would pique him to make immediate Payment. Accordingly I wrote him a Letter the next Day, of which I send you the rough Draft enclos’d, together with his Answer; since which several other Letters pass’d on the same Subject, of which [I] have no Copies. All I insisted on, since he declar’d his Inability to pay at present, was, that he should give you his Bond, so that in Case of his Death you might come in for Payment prior to common Creditors, and that he should allow you Interest from the Time the Money became due in the common Course of Payments. He agreed to give his Bond, but it has been delay’d from time to time till this Day, when on my Writing to him again, to know what Account I should send you, I receiv’d from him the enclos’d Billet, in which he refuses to allow Interest for the Time past. As he cannot be compell’d to pay Interest on a Book Account I desired him then to fill up and execute a Bond to you for the Principal, and he might settle the Affair of the Interest with you hereafter. Accordingly he has just now done it, so that Interest will arise for the Time to come: But as he threatens to pay very speedily, and I am persuaded may easily do it by the Help of his Relations, who are wealthy, I hope you will not have much Interest to receive. He has a great [many good] Qualities for which I love him; but I believe he is, as you say, sometimes a little crazy. If the Debt were to me, I could not sue him; so I believe you will not desire me to do it for you; but he shall not want Pressing (tho’ I scarcely ever dun for myself) because I think his Relations may [and] will help him if properly apply’d to; and Mr. Hall thinks with me, that urging him frequently may make him more considerate, and induce him to abridge some of his unnecessary Expences. The Bond is made payable in a Month from this Day; and, for your Encouragement I may add that notwithstanding what he affects to say of the Badness of his Circumstances, I look on the Debt to be far from desperate.
Please to send me Chambers’s Dictionary, the best Edition, and charge it in Mr. Hall’s Invoice. My Compliments to good Mrs. Strahan: My Dame writes to her. I am, with great Esteem and Affection, Dear Sir, Your most obliged Friend and humble Servant
B Franklin
 Addressed: To  Mr William Strahan  Printer in Wine Office Court Fleetstreet  London